Citation Nr: 0813232	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-09 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to service-connected diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for erectile 
dysfunction, claimed as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
July 2007 at the RO in St. Petersburg, Florida before the 
undersigned Acting Veterans Law Judge.  A written transcript 
of the hearing is included in the record.


FINDINGS OF FACT

1.  An April 2004 rating decision denied service connection 
for peripheral neuropathy of the right and left lower 
extremities and erectile dysfunction, finding that the 
evidence did not demonstrate that the veteran's claimed 
disorders were related to his service-connected diabetes 
mellitus, or to his active service; notice of this decision 
was issued on April 23, 2004; the veteran did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the April 2004 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim of service connection for peripheral neuropathy of the 
lower extremities, and has a reasonable possibility of 
substantiating that claim.

3.  The evidence associated with the claims file subsequent 
to the April 2004 rating decision, when considered with 
previous evidence of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim of service connection for erectile dysfunction, and 
does not have a reasonable possibility of substantiating the 
claim of service connection for erectile dysfunction.  

4.  The veteran's peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity, and 
left lower extremity was not caused or made chronically worse 
by his service-connected diabetes mellitus, and is not 
related to service. 
 

CONCLUSIONS OF LAW

1.  The April 2004 rating decision to deny service connection 
for peripheral neuropathy of the right and left lower 
extremities and erectile dysfunction became final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

2.  Evidence received since the RO's April 2004 rating 
decision is new and material to the claim of service 
connection for peripheral neuropathy of the right and left 
lower extremities, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007). 

3.  Evidence received since the RO's April 2004 rating 
decision is not material to the claim of service connection 
for erectile dysfunction, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007). 

4.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity, left lower 
extremity, right upper extremity, and left upper extremity, 
as secondary to service-connected diabetes, are not met.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in January 2006 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence the veteran should provide, including dates and 
places the veteran received medical treatment, informed the 
veteran that it was his responsibility to make sure that VA 
received all requested records that are not in the possession 
of a Federal department or agency necessary to support the 
claims, and asked the veteran, essentially, to send in any 
evidence in the veteran's possession that pertains to the 
claims.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006) the United States 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice in a claim to reopen must include (with some degree of 
specificity) notice of the basis for the prior denial of the 
claim, notice of the evidence and information necessary to 
reopen the claim, and notice of the evidence and information 
necessary to establish the underlying claim of service 
connection.  The January 2006 letter provided the veteran 
with proper notice, including of what was necessary to 
establish the underlying claim of secondary service 
connection, and of his and VA's responsibilities in claims 
development.  The letter also specifically advised the 
veteran that to reopen the claim he needed to submit new and 
material evidence that related to a nexus between his claimed 
disorders (bilateral peripheral neuropathy of the lower 
extremities and erectile dysfunction) and either his service-
connected diabetes mellitus or active service.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran was supplied with notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated November 2006, and this notice was followed by 
the February 2007 statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  The veteran's VA medical records, 
private medical records, hearing testimony, and lay 
statements have been associated with the record.  The veteran 
was also accorded a VA examination in April 2006 as part of 
this claim.  38 C.F.R. § 3.159(c)(4).  The veteran's service 
medical records could not be located.  A January 2004 letter 
informed the veteran of this, and also provided a list of 
evidence that could be submitted as a substitute for service 
medical records.  In February 2004, the veteran stated that 
he had no documents that could serve as substitutes for the 
service medical records.  Therefore, the duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the veteran by VA 
would be capable of substantiating his claims.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991);  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in an April 2004 rating decision, the RO denied 
the veteran's claims for service connection for peripheral 
neuropathy of the right and left lower extremities and 
erectile dysfunction on the basis that the disorders were not 
related to service-connected diabetes mellitus and were not 
incurred in active service.  Notice of this decision was 
issued on April 23, 2004.  Because the veteran did not submit 
a notice of disagreement with the April 2004 rating decision 
within one year of issuance of notice of the decision, the 
April 2004 decision denying service connection for peripheral 
neuropathy of the right and left lower extremities and 
erectile dysfunction became "final" under 38 U.S.C.A. § 
7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the April 2004 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

  Reopening Service Connection for Peripheral Neuropathy 
(Lower Extremities)

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed April 2004 rating 
decision is new and relates to the question of a nexus 
between the veteran's peripheral neuropathy of the lower 
extremities and the service-connected diabetes mellitus.  A 
July 2000 private treatment record notes elevated blood sugar 
levels at that time, prior to the veteran's cervical spine 
surgery.  Further, the April 2006 VA examination contains an 
opinion that the veteran's diabetes mellitus contributed to 
the poor recovery from an episode of spinal cord compression.  
The Board finds that this additional evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim of service connection for 
peripheral neuropathy of the right and left lower 
extremities, and the claim is reopened.  
38 U.S.C.A. §5108; 38 C.F.R. §3.156(a). 

  Claim to Reopen Service Connection for Erectile Dysfunction

At the time of the April 2004 rating decision, the records 
for review in connection with the veteran's claim of service 
connection for erectile dysfunction included a March 2004 VA 
examination, at which the examiner noted that the veteran had 
total loss of erection following his cervical laminectomy, 
which occurred nearly a year before the veteran was diagnosed 
with diabetes mellitus. 

Following the April 2004 rating decision, additional evidence 
of record includes VA treatment records, private treatment 
records, as well as an April 2006 VA examination.  These 
records include a private treatment record from August 2000, 
in which the veteran reported having problems with erections 
beginning four to five months prior to that examination.  The 
VA medical records that have been associated with the folder 
do not relate to the unestablished fact of a nexus between 
the veteran's erectile dysfunction and his service-connected 
diabetes, or his period of active service.  At the April 2006 
VA examination, the examiner concluded that the veteran's 
erectile dysfunction was due to non-service-connected 
cervical myelopathy.  Further, the veteran testified at his 
July 2007 Travel Board hearing that no doctor has ever told 
him that his diabetes may have caused his erectile 
dysfunction.  

The evidence associated with the record since the April 2004 
rating decision relates the veteran's erectile dysfunction to 
his cervical spine disability, and not to diabetes mellitus.  
Therefore, the evidence does not raise a reasonable 
possibility of substantiating the claim, and is not 
considered to be new and material. In conclusion, the Board 
finds that the evidence received since the April 2004 rating 
decision is not new and material, and the claim of service 
connection for erectile dysfunction, claimed as secondary to 
service-connected diabetes mellitus, is not reopened. 

Service Connection (Merits) for Peripheral Neuropathy of All 
Extremities

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  (The 
Board notes the changes to 38 C.F.R. § 3.310 effective in 
October 10, 2006, but finds the previous version of 38 C.F.R. 
§ 3.310 potentially more favorable to the veteran)

As noted, the veteran's service medical records are not 
available for review; however, the veteran does not allege 
that the numbness, tingling, and spasticity in his arms and 
legs originated in service.  Rather, the veteran contends 
that these symptoms first appeared in late 2000, at the same 
time that he was informed he was "borderline" diabetic, 
almost 30 years after his separation from service.  

The medical evidence of record demonstrates that the 
veteran's blood sugar levels were elevated in July 2000.  He 
was not diagnosed with diabetes until March 2003.  

The veteran sought treatment in March 2001 for numbness in 
the tip of his right index finger.  A February 2002 letter 
from a private physician notes that the veteran had episodic 
left arm paresthesias, which was a manifestation of episodic 
nerve root compression.  The physician noted that an MRI of 
the veteran's spine revealed foraminal central canal 
narrowing, with no evidence of a myelopathy.  

A March 2002 private treatment record indicates that the 
veteran had undergone physical therapy which had 
substantially helped the pain and paresthesias in his arm and 
neck.  This record also reveals that the veteran had fairly 
advanced cervical spondylosis and cervical stenosis, and a 
laminectomy was recommended.  The veteran underwent a 
decompressive cervical laminectomy in May 2002, and later 
developed weakness and numbness associated with an acute 
cervical epidural hematoma.  The veteran underwent emergency 
surgery to evacuate the hematoma, which had caused 
significant cervical spinal cord myelopathy resulting in 
severe dysfunction of the upper and lower extremities.  

A September 2005 VA treatment record indicates that the 
veteran had chronic pain in his hands, wrists, and arms since 
his cervical surgery.  The veteran stated that his hands 
tingle constantly, with intense pain radiating up his arm 
several times a day.

The veteran underwent a VA examination in April 2006.  The 
examiner noted that the veteran had loss of strength in the 
upper and lower extremities, more so on the right, due to his 
cervical spinal cord pathology, but not due to peripheral 
neuropathy of diabetes mellitus.  The examiner noted that the 
veteran's neurologic symptoms consisted mainly of a tingling 
sensation in the arms and hands, and weakness and spasticity 
of both the upper and lower extremities.  The examiner 
concluded that paresthesias in the veteran's hands and 
spastic motions of the veteran's arms and legs are most 
likely the result of cervical spinal cord pathology and not 
diabetes mellitus.  The examiner went on to opine that the 
veteran's diabetes mellitus as likely as not contributed to 
the veteran's poor recovery from the episode of cervical 
spinal cord compression by reason of decreased microvascular 
blood flow.  

The Board notes that the record is devoid of any complaints 
of numbness, tingling, or neuropathy of the veteran's lower 
extremities prior to the May 2002 laminectomy and resultant 
cervical spinal cord myelopathy.  The April 2006 VA 
examination concluded that the spastic motions of the 
veteran's legs were most likely caused by cervical spinal 
cord pathology, and not diabetes mellitus.  

The medical evidence of record demonstrates that the veteran 
experienced numbness and tingling in his arms prior to his 
March 2003 diabetes diagnosis.  Prior to his cervical 
laminectomy, the veteran's paresthesias of the left arm was 
considered to be a manifestation of nerve root compression, 
caused by the narrowing of the foraminal central canal.  
Further, although the Board notes that the veteran had 
elevated blood sugar levels prior to receiving a definitive 
diabetes diagnosis in March 2003, no medical opinion of 
record links the veteran's elevated blood sugar levels to the 
numbness and tingling of the veteran's upper extremities.  

The Board notes that the April 2006 VA examination report 
contained an opinion that the veteran's recovery from 
cervical spinal cord compression was in some way hindered by 
the veteran's as yet undiagnosed diabetes mellitus.  Even 
taking this opinion into account, the evidence does not 
demonstrate that the veteran's neurological impairments were 
aggravated by the veteran's service-connected diabetes 
mellitus, as there is no evidence that the veteran's 
neurological impairments underwent a permanent increase in 
severity.  Indeed, the veteran's spasticity and paresthesias 
of the arms and legs appear to have sustained gradual 
improvement, as he was ambulating with the aid of a walker at 
the April 2006 VA examination, rather than using a motorized 
wheelchair as he had done in March 2004.  

For these reasons, the Board finds that a preponderance of 
the evidence is against a finding that the veteran's 
neurological symptoms of the upper and lower extremities were 
caused or aggravated by diabetes mellitus, or are related to 
service, and the claim must be denied.  Because the 
preponderance of the evidence is against the 


claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Consequently, the Board finds that service connection for 
peripheral neuropathy of the right and left upper extremities 
and right and left lower extremities is not warranted.


ORDER

New and material evidence has been received, the claim for 
service connection for peripheral neuropathy of the right 
lower extremity is reopened, and service connection for 
peripheral neuropathy of the right lower extremity is denied 
on the merits.

New and material evidence has been received, the claim for 
service connection for peripheral neuropathy of the left 
lower extremity is reopened, and service connection for 
peripheral neuropathy of the left lower extremity is denied 
on the merits.

New and material evidence not having been received, service 
connection for erectile dysfunction as secondary to service-
connected diabetes mellitus is not reopened.

Service connection for peripheral neuropathy of the right 
upper extremity as secondary to service-connected diabetes 
mellitus is denied. 

Service connection for peripheral neuropathy of the left 
upper extremity as secondary to service-connected diabetes 
mellitus is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


